Title: From John Adams to Louisa Catherine Johnson Adams, 3 February 1819
From: Adams, John
To: Adams, Louisa Catherine Johnson



My Dear Daughter
Quincy February 3rd 1819

I thank you for your journals and pray you to continue them for they are a refreshing amusement to me in my desolation and solitude for such is my real condition through your three Sons visit me commonly once a week and cheer my drooping spirits and although my neighbours and friends are universally kind to me and solace my sorrows as much as they can and what is much more even my enemies seem to have lost their asperity.
Politics I see are pursuing their usual course and will probably have their usual results I advise you to assume a philosophy superior to all the malice and envy of party and of faction and to work yourself up to an enthusiasm for retirement contemplation and rural felicity
Where contemplationJoin heartily and devoutly in the prayer
“Snatch me some God; oh quickly bear me hence  to wholesome Solitude the nurse of sense.  Where contemplation prunes her ruffled wings  And the free soul looks down to pity Kings”
Teach animate encourage your sons to mingle in the World, to conflict and combat as long as honor faith and integrity will preserve them and when those virtues fail to be supported to retire like their Father and Grandfather and to live in peace, contentment, and virtue like their Great Grandfather and their great great Grandfather and their great great great Grandfather and their great great great great Grandfather who all be deposited in the congregational church yard in Quincy, such is the philosophical, Christian, amical and cordial advice / of your affectionate Father
John Adams